UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1273


ESTATE OF MARY V. ALLISON, Donor, Deceased; DANIEL B.
ALLISON, II, former attorney of record for the Estate of
Mary V. Allison, Donor, Deceased,

                 Petitioners – Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent – Appellee.



               Appeal from the United States Tax Court.
                     (Tax Ct. Nos. 00-247; 00-714)


Submitted:   November 30, 2010             Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel B. Allison, II, Appellant Pro Se. Curtis Clarence Pett,
Bruce   R.  Ellisen,   UNITED   STATES DEPARTMENT OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel   B.   Allison,        II,    individually      and    as   the

administrator of the Estate of Mary V. Allison, appeals from the

tax court’s orders imposing sanctions on him and upholding the

Commissioner’s   determination       of    a    deficiency    in   the   estate’s

gift tax.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the tax

court.   Estate of Mary V. Allison v. Comm’r of IRS, Nos. 00-247;

00-714 (U.S.T.C. Feb. 12, 2009 & Dec. 1, 2009).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials      before     the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                      2